Chat with anthony.martinez@gmail.com
                       Case 1:19-cr-00521-PKC Document 29-3 Filed 01/24/20 Page 1 of 2

         Subject: Chat with anthony.mar nez@gmail.com
         From: 2/10/2012 4:42 PM
         To:      drpizza@gmail.com

         anthony.mar nez: ugh the president caved to the catholic bishops.
         anthony.mar nez: how unimpressive
         me: ugh
         me: I know
         anthony.mar nez: Theology: The science of using fantasy to halt the progression of fact-based
         thought.
         me: it's such a bullshit issue
         me: even in italy
         me: abor ons are taxpayer funded
         me: italy, which INVENTED THE POPE
         anthony.mar nez: lol
         anthony.mar nez: what's even more fucking hilarious is that the dis nct majority of Catholic
         women use birth control
         me: yes
         me: that's the best bit
         me: the US is split like 60:30 (the rest are "don't know" or other idiots) in favour of forcing them to
         pay:le ng them get away with it
         me: but that 30% isn't catholics
         me: it's evangelicals!
         me: it's the protestants who are vocally OMG BAN ABORTION
         me: not the catholics
         anthony.mar nez: the en re thing makes me want to vomit
         anthony.mar nez: "Conscience rights"
         me: how about "just don't have abor ons if you don't want them"
         anthony.mar nez: As you're a student of the Queen's English
         anthony.mar nez: and clearly understand the nuance of the language far be er than my Texas
         educated self ever could
         anthony.mar nez: surely you can show me where in the Cons tu on of the United States one
         might ﬁnd reference to these "conscience rights"
         me: lol
         me: there's no legal argument to be had
         anthony.mar nez: but what about Quakers be able to opt out of the dra !
         anthony.mar nez: oh wait
         anthony.mar nez: THERE IS NO DRAFT
         anthony.mar nez: AND ANYONE WHO OBJECTS TO KILLING PEOPLE CAN OPT OUT
         anthony.mar nez: sort of.. you know... how someone who feels like birth control is a sin
         me: right
         anthony.mar nez: could..
         anthony.mar nez: you know
         anthony.mar nez: not use it


1 of 2                                                                                                   1/5/2020 7:40 PM
Chat with anthony.martinez@gmail.com
                       Case 1:19-cr-00521-PKC Document 29-3 Filed 01/24/20 Page 2 of 2
         me: CO status isn't ed to religion
         me: just any genuine belief that it's wrong to kill
         me: and it doesn't let you opt out of the dra as such
         me: they s ll had to do civilian service, didn't they?
         anthony.mar nez: yup
         anthony.mar nez: so they couldn't kill
         anthony.mar nez: but they could sure as all fuck make instruments of death.
         me: yes
         me: which is way more direct than paying into an insurance pool
         anthony.mar nez: indeed
         anthony.mar nez: oh, so apparently they didn't have to make bombs and shit
         anthony.mar nez: controlled erosion, did fores ng shit
         anthony.mar nez: and, the best part
         anthony.mar nez: par cipated in human medical experimenta on
         me: ah, so they took the mens' jobs whilst the men were killing gooks
         anthony.mar nez: (hepa s speciﬁcally)
         anthony.mar nez: now it's been a while since my last reading of Levi cus
         anthony.mar nez: but I'd be shocked if using your Godly temple for medical experiments
         anthony.mar nez: probably a sin.
         anthony.mar nez: I have a dream
         anthony.mar nez: that one day li le boys and li le girls
         anthony.mar nez: will ask a ques on
         anthony.mar nez: and that ques on will be answered with science.
         anthony.mar nez: A future free from the oppression of religious fantasy.
         me: I dream of a world in which sexy 16 year olds line up to let me have sex with them
         anthony.mar nez: lol
         me: go a say, my dream sounds more exci ng than yours :p
         anthony.mar nez: I can't say I've seen that many 16yr old that really made me hard.
         anthony.mar nez: I feel like 20 is about the sweet spot.
         me: someone who friended me on facebook (I have no idea) posted a picture of his daughter, I'm
         guessing she's like 13 or something
         me: it's all I can do to not post "I'd hit it"
         anthony.mar nez: hahahahaha
         me: h ps:// cdn-sphotos-a.akamaihd.net/hphotos-ak-snc7
         /406510_3302897257003_1405117848_33298382_60687626_n.jpg
         anthony.mar nez: lol
         anthony.mar nez: you are a sick sick man.
         me: she looks ripe enough
         anthony.mar nez: lol
         me: I mean, I'm not saying it'd be legal
         me: except in the va can (age of consent: 12)
         me: but like
         me: I'd be er wear a condom
         me: we don't need more teenage mothers
         anthony.mar nez: lololol

2 of 2                                                                                           1/5/2020 7:40 PM
